Citation Nr: 1143088	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  04-41 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2006, the Veteran testified at a video conference hearing.

In September 2008, the Board found that there was new and material evidence, and reopened the claim for hypertension.  

In March 2010, the Board remanded the claim for additional development.  

In May 2011, the Board requested a Veterans Health Administration (VHA) opinion.  A VHA opinion was obtained in May 2011.  The case is again before the Board for final appellate review.  The Veteran was not afforded an opportunity to provide additional argument following the Board's receipt of the VHA opinion; however, in light of the fully favorable decision below, there is no prejudice to the Veteran in adjudicating the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The Veteran's hypertension is causally related to service-connected PTSD. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to grant the claim for service connection for hypertension, the Board finds that no discussion of VCAA compliance is necessary at this time. 

Analysis

The Veteran seeks service connection for hypertension.  He alleges that such disorder is caused and/or aggravated by his service-connected PTSD.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  
38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 

Establishing service connection on a secondary basis requires evidence sufficient to show that (1) a current disability exists and (2) the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

By rating decision dated in May 2005, the Veteran was granted service connection for PTSD that was evaluated as 10 percent disabling, effective November 2002.

The service treatment records are negative for complaints or findings of pertaining to hypertension.  

When seen in a VA outpatient treatment clinic in October 1975 and April 1977, the Veteran's blood pressure was 150/100 and 140/100, respectively.  

At a March 2003 VA Agent Orange examination, the Veteran was diagnosed with essential hypertension.  The Veteran reported that he had been on medication for hypertension since 1984.  

VA outpatient treatment reports from 2003 to 2009 document the Veteran's ongoing treatment for hypertension.

In April 2010, the Veteran underwent a VA examination to determine whether his hypertension is related to his service-connected PTSD.  The examiner opined that based upon a review of the claims file and examination of the Veteran, the Veteran's hypertension is less likely than not caused by the service-connected PTSD; however, it is at least as likely as not that the Veteran's PTSD aggravates the Veteran's hypertension, at least mildly.  However, the examiner went on to note that the Veteran has only one kidney as well as other multiple risk factors, and that the Veteran's PTSD was noted to be in sustained remission in a July 2008 outpatient report.  The examiner then stated that "if there was an aggravation of his hypertension based on his PTSD, it would be mild, and would not comprise a large component in a man with all these other risk factors."

Following appellate review in May 2011, the Board determined that that the VA examiner's explanation tended to undermine his opinion and that he did not   provide an explanation as to how the Veteran's PTSD permanently aggravated the Veteran's hypertension beyond normal progression.  The Board referred the case for an expert opinion through the VHA to determine whether there was a relationship between the Veteran's current hypertension and his service-connected PTSD. 

A physician, a Chief of Cardiology, completed the expert medical opinion in May 2011.  The physician concluded that the Veteran's PTSD at least as likely as not caused his hypertension.  The physician stated that his opinion was based on an extensive review of the medical literature and that there are multiple studies that show PTSD as an independent risk factor in the development of arterial hypertension.  It was explained that some of the mechanisms that lead to hypertension include the activation of the sympathetic nervous system and hyperactivity of the sympathoadrenal axis following stress/PTSD.  A few research articles and epidemiologic studies demonstrating this connection were attached.  The physician stated that given the persistent reports in the medical literature of PTSD as an independent risk factor for hypertension and cardiovascular disease, he favored the direct connection between PTSD and hypertension.  The physician noted that the Veteran's nephrectomy was not a causative factor for his hypertension since it occurred in 2009.      

The VHA opinion linked the Veteran's current hypertension to his service-connected PTSD.  The VHA physician's opinion was based on a review of the Veteran's medical records as well as pertinent medical literature.  As such, the Board finds that the available evidence is at least in a state of equipoise regarding the issue of whether the Veteran's hypertension is proximately due to his service-connected PTSD.  Consequently, the benefit-of-the-doubt rule applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the Board concludes that the Veteran's claim for service connection for hypertension is warranted. 


ORDER

The claim of entitlement to service connection for hypertension is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


